DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed August 18, 2021.  Claims 15-22 are pending.  Non-elected Claims 1-14,23-25, without traverse, were canceled by Applicant.

Specification Objection
The disclosure is objected to because of the following informalities: the numeral reference “136b” is mentioned at paragraph [0070], but the numeral reference is not shown in the drawing figures.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 15,16,18,19,21,22 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Aoki (2018/0076163).
Re-claim 15, Aoki teaches (at Figs 12-17; paragraphs 38-46; and Figs 1-11, para 26-37)  a bump structure comprising: a substrate 10 (Fig 12, para 38; Fig 2, para 27) including a set of pads formed on a surface thereof, wherein the pads (the pad including 16/15/14 as shown in Fig 17, para 27-28; or alternatively the pad 14 only since it is not necessary to form the seed layer 15,16, see paragraphs 28,27; Figs 17) comprise first conductive material; and a set of bumps 32/38 (Fig 17) each formed on one of the pads, wherein each of the bumps includes a metallic adhesion layer 22 (Figs 17,3, para 31,38, wherein the metal pillar 22 is formed directly on and 
Re-claim 19, Aoki teaches (at Figs 12-17; paragraphs 38-46; and Figs 1-11, para 26-37; 2-3)  an electronic device comprising: a semiconductor device (para 27 and 2-3 for semiconductor die including a transistor) including a set of pads (the pad including 16/15/14 as shown in Fig 17, para 27-28; or alternatively the pad 14 only since it is not necessary to form the seed layer 15,16, see paragraphs 28,27; Figs 17) formed on an active surface thereof, wherein the pads comprise first conductive material; and a set of bumps 32/38 (Fig 17) each formed on one of the pads, wherein each of the bumps includes a metallic adhesion layer 22 (Figs 17,3, para 31,38, wherein the metal pillar 22 is formed directly on and adhered to the pad; and wherein the metal pillar 22 is considered as the metallic adhesion layer as claimed) directly formed on the pad and a bump base 32 formed directly on the metallic adhesion layer 22, and the bump base 32  is a sintered body of conductive particles (para 39, Figs 14-17) comprising second conductive material (para 38 for Sn, Au, Ag, etc.) different from the first conductive material (paragraphs 27-28 for Aluminum of pad 14;  or pad 16/15/14 with Cu for 16, Ti or TiW for 15, and Al for 14, which second conductive material is different from the first conductive material of Sn, Au, Ag); and circuitry interconnected to the semiconductor device through the set of the bumps. (paragraphs 2-3 for flip-chip packaging to interconnect the bumps to circuit comprising the connecting terminals to a phone or PC).  Re-claim 21, wherein each of the bumps further .


Claims 15,18,19,22 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Lin (6,992,001).
Re-claim 15, Lin teaches (at Figures 14,8-14; col 4, line 12 to col 7, lines 51) a bump structure comprising: a substrate 815 including a set of pads 810 (Figs 8-16; col 7, lines 40-51; col 4, line 12-67; col 1, lines 7-21) formed on a surface thereof, wherein the pads comprise first conductive material (col 4, lines 12-22, lines 53-66; col 6, lines 49-57); and a set of bumps 822/820 (Fig 13-14; col 7, lines 18-27; col 6, lines 12-67) each formed on one of the pads 810, wherein each of the bumps includes a metallic adhesion layer (not shown in drawing but disclosed at column 6, lines 49-57 for coating the pad 810 by plating of zinc, nickel and/or gold; col 4, lines 53-67) formed directly on the pad 810 (by plating the pad 810, col 6, lines 49-57) and a bump base 822 (Figs 13-14; col 7, lines 12-21 to col 7, line 12) formed on the metallic adhesion layer, and the bump base 822 is a sintered body of conductive particles (col 5, lines 16 to col 6, line 5; col 6, line 58 to col 7; col 5, lines 30-38) comprising second conductive material (col 6, line 66 to col 7, line 2 for the metal conductive particles of Copper) different from the first conductive material (col 6, lines 49-57; col 4, lines 15-24 for the pad of Aluminum material).  Re-claim 18, wherein the first conductive material comprises Al (col 6, lines 49-57; col 4, lines 15-24 for the pad of Aluminum material), the second conductive material comprises Cu (col 6, line 66 to col 7, line 2 for the metal conductive particles of Copper) and the metallic adhesion layer comprises material selected from the group consisting of  zinc, nickel,   and/or gold (column 6, lines 49-57).   Re-claim 19, Lin teaches (at Figures 14,8-14; col 4, line 12 to col 7, lines 51) an electronic device comprising: a semiconductor device including a set of pads 810 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 
Claims 17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (2018/0076163) taken with Kirby (2019/0131260) and Kim (2016/0233187).
   	 Aoki teaches (at Figs 12-17; paragraphs 38-46; and Figs 1-11, para 26-37) the bump structure and the electronic device, as applied to claims 15,16,18,19,21,22 and fully repeated herein; Re-claims 17,20, wherein each of the bumps includes a metallic adhesion layer 22 (Figs 17,3, para 31,38) formed on the pad and a bump base 32 formed on the metallic adhesion layer
Re-claims 17,20: Aoki already teaches the metallic adhesion layer and the bump base formed on the metallic adhesion, but lacks having the metallic adhesion layer covering a side surface of the bump base as a sidewall barrier.
However, Kirby teaches (at Figs 1-2,3A-3C; paragraphs 27-42) the electronic device comprising the bump structure, wherein the bump structure comprises the metallic adhesion layer (124 in Figs 1-2; 224A-B in Fig 3; paragraphs 36,61,58) covering a side surface of the bump base (121-123) as a sidewall barrier and as a standoff to provide a support (para 1,31).  Kim teaches (at Figs 4,4E-4G, para 49-60) the electronic device comprising the bump structure, wherein the bump structure comprises the metallic adhesion layer (450 in Figs 4E-4G; paragraphs 60,55-59) covering a side surface of the bump base (121-123) as a sidewall barrier. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the electronic device comprising the bump structure of Aoki by employing the metallic adhesion layer to cover a side surface of the bump base as a sidewall barrier, as taught by Kirby and Kim.  This is because of the desirability to employ the metallic adhesive layer as the sidewall barrier and as the standoff  to support the electronic device, and also because of the desirability to employing the metallic adhesive layer as the sidewall barrier to reduce stress and to prevent cracking, thereby improving the reliability of the electronic device and the bump structure.


Claims 17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (6,992,001) taken with Kirby (2019/0131260) and Kim (2016/0233187).
   	 Lin teaches (at Figures 14,8-14; col 4, line 12 to col 7, lines 51) the bump structure and the electronic device, as applied to claims 15,18,19,22 and fully repeated herein; Re-claims 17,20, wherein each of the bumps includes a metallic adhesion layer (not shown in drawing but 
Re-claims 17,20: Lin already teaches the metallic adhesion layer and the bump base formed the metallic adhesion layer, but lacks having the metallic adhesion layer covering a side surface of the bump base as a sidewall barrier.
However, Kirby teaches (at Figs 1-2,3A-3C; paragraphs 27-42) the electronic device comprising the bump structure, wherein the bump structure comprises the metallic adhesion layer (124 in Figs 1-2; 224A-B in Fig 3; paragraphs 36,61,58) covering a side surface of the bump base (121-123) as a sidewall barrier and as a standoff to provide a support (para 1,31).  Kim teaches (at Figs 4,4E-4G, para 49-60) the electronic device comprising the bump structure, wherein the bump structure comprises the metallic adhesion layer (450 in Figs 4E-4G; paragraphs 60,55-59) covering a side surface of the bump base (121-123) as a sidewall barrier. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the electronic device comprising the bump structure of Lin by employing the metallic adhesion layer to cover a side surface of the bump base as a sidewall barrier, as taught by Kirby and Kim.  This is because of the desirability to employ the metallic adhesive layer as the sidewall barrier and as the standoff  to support the electronic device, and also because of the desirability to employing the metallic adhesive layer as the sidewall barrier to reduce stress and to prevent cracking, thereby improving the reliability of the electronic device and the bump structure.


Response to Amendment  
Applicant's Amendment filed August 18, 2021 and remarks thereof with respect to claims 15-22 have been considered but are moot in view of the new ground(s) of rejection.

** Applicant remarked (at 08/18/2021 remark pages 6-7) that
Claims 15-18 are directed to a bump structure, and claims 19-22 are directed to an electronic device.  Both the bump structure and the electronic device are pillar-less (emphasis added).


“As disclosed in paragraph [0004] of the instant specification…” and  

“As further disclosed in paragraph [0005] of the instant specification…”
	
The inventions of claims 15-22 specifically address and overcome the preceding problem of being pillar-less…and similarly in claim 19…

In response, this is noted and found unconvincing.  The paragraph [0004] of the instant specification and the paragraph [0005] of the instant specification disclose to the contrary of Applicant’s remarks above.  Indeed, as can be seen, the paragraph [0004] otherwise discloses: 
Recent trends in the high-density interconnect have led to the use of copper pillar (or post) bumps.  However, an expensive copper plating process is required to fabricating a copper pillar underneath a solder cap.  There is another technology capable of fabricating a pillar bump without the use of an expensive plating process, in which a pillar is fabricated by sintering conductive particles, which are typically provided as a paste form.  The sintered pillar shows good reliability when the pillar is fabricated on a contact pad…

Accordingly, since independent claims 15 and 19 recite “…the bump base is a sintered body of conductive particles…”, which bump base is the pillar bump fabricated by sintering conductive particles, “[B]oth the bump structure and the electronic device are pillar-less”, as remarked by Applicant, are unfound. 

Additionally, paragraphs [0068]-[0070] of the instant specification and Figures 1A and 3A-3D of the instant specification evidently disclose the contrary to Applicant’s remarks above.  The paragraph [0070] discloses:
The bump base 122 corresponds to a metal pillar (or post)…The bump base 122 has a cone-shaped surface as shown in FIG. 3A.  The cross-section of the bump base 122 has a conformal shape (emphasis added)

Accordingly, regardless of how the bump base is fabricated, either by an expensive plating process or by sintering conductive particles, the bump base as recited in claims 15 and 19 and as disclosed in the instant specification is the pillar bump, which bump base is fabricated by sintering conductive particles, and not a pillar-less bump structure as remarked by Applicant.


Applicant's Amendment filed August 18, 2021 and remarks thereof with respect to claims 15-22 have been considered but are moot in view of the new ground(s) of rejection, as applied above.
Furthermore, noted that claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).   During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).

** Regarding rejection under 35 USC 103: 
Applicant mainly remarked (at 08/18/2021 remark page 9) that “…claims 17 and 20 are patentable distinct and non-obvious over the cited references for at least the same reasons as 15 and 19 as argued above…”.
In response, for at least the same reasons and rejections as applied above to claims 15 and 19, the rejection under 35 USC 103 to claims 17 and 20 is maintained. 
  
*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822